Citation Nr: 0507146	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  02-20 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left tibial tubercle with osteoarthritic 
changes, chondromalacia and recurrent subluxation, currently 
evaluated as 30 percent disabling for impairment of tibia and 
fibula and 30 percent disabling for recurrent subluxation or 
lateral instability.

2.  Entitlement to an effective date earlier than June 22, 
2000, for the award of a compensable rating for residuals of 
a fracture of the left tibial tubercle with osteoarthritic 
changes and chondromalacia.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran had active military service from October 1954 to 
October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  This case was before the Board in December 2003 
when it was remanded for additional development.

The earlier effective date issue is addressed in the remand 
that follows the order section of this decision.


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by recurrent subluxation and some limitation of 
flexion, but extension is normal, the knee is not ankylosed, 
and nonunion of the tibia or fibula with loose motion 
requiring a brace is not present.


CONCLUSION OF LAW

The components of the veteran's service-connected left knee 
disability do not warrant more than the two separate ratings 
of 30 percent currently assigned.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

With respect to the veteran's claim for increased rating, the 
record reflects that through an April 2004 letter, the 
veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  VA specifically informed 
the veteran that he should submit any pertinent evidence in 
his possession.  

After the required notice was provided, the veteran was 
afforded ample time to submit evidence and to attend a 
hearing.  Thereafter, the RO readjudicated the veteran's 
claim in September 2004.  There is no reason to believe that 
its decision would have been different had the claim not been 
previously adjudicated.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations and that any 
procedural errors with respect to the timing of the notice 
and the consideration of the claim were harmless.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.

The record also reflects that all pertinent available medical 
evidence identified by the veteran has been obtained.  In 
addition, the veteran has been afforded VA orthopedic 
examinations.  The veteran has not identified any outstanding 
evidence or information that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such available evidence or information.  Therefore, the Board 
is also satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.

Accordingly, the Board will address the merits of the 
veteran's claim. 

Factual Background

By rating decision dated in June 1985, the veteran was 
awarded service connection for status post fracture of the 
left tibial tubercle with osteoarthritic changes and chronic 
chondromalacia.  A noncompensable evaluation was assigned for 
the disability.

In June 2000, the veteran submitted a claim for an increased 
rating.

An August 2000 VA examination report notes the veteran's 
complaints of limping on the left leg, weakness in the left 
knee, and constant pain from the left knee to the left hip.  
The veteran used a straight cane and a knee brace for 
walking.  He also reported episodes of dislocation of the 
knee.  Upon examination, the veteran had an antalgic gait on 
the left.  No effusion or erythema of the left knee was 
noted.  Range of motion was from 0 degrees to 70 degrees of 
flexion, limited by pain.  The veteran could only tolerate 
minimal resistance on manual muscle testing for the 
quadriceps and the hamstrings.  He had a normal Lachman's 
test and an abnormal McMurray's test.  X-rays of the left 
knee revealed degenerative changes and evidence of prior 
surgery over the tibial tubercle.

By rating decision dated in March 2001, the RO increased the 
rating for the veteran's service-connected left knee 
disability to 10 percent, effective June 22, 2000.  
Thereafter, the veteran continued his appeal.

An April 2004 VA examination report notes the veteran's 
complaints of left knee pain, weakness, swelling, giving way, 
locking and lack of endurance.  The veteran indicated that he 
had problems bending his knee in order to sit.  He also 
indicated that he was able to walk one or two blocks, but 
then had to sit down or rest to relieve the pain.  The 
veteran also reported subluxation to the lateral side with 
falling.  After falling, he experienced increased pain for 
about 15 minutes.  The veteran wore an elastic knee brace; he 
had a cane, but tried to get by without using it.  
Examination of the left knee revealed a 10-degree genu valgus 
deformity.  There was atrophy of the left thigh.  Mild 
swelling was noted.  A one-centimeter protruding mass, which 
was very tender, was noted over the tibial tubercle.  The 
veteran showed a severe apprehension and guarding for 
patellar mobility test, especially to the lateral side.  
Patellar movements were very limited with guarding and pain.  
Pain was noted on patellar compression vertically.  Range of 
motion was from 0 degrees to 80 degrees of flexion with pain 
and guarding toward the end of flexion.  Ligament stability 
test showed intact ligaments.  The examiner stated:

With frequent use of [the] left knee and 
after [a] fall associated with some 
subluxation, the [veteran] may lose 
additional loss of range of motion due to 
pain for a while.  The additional loss of 
range of motion should be moderate, I 
guess.

By rating decision dated in September 2004, the RO increased 
the rating for the veteran's service-connected residuals of a 
fracture of the left tibial tubercle with osteoarthritic 
changes and chronic chondromalacia to 30 percent, effective 
June 22, 2000.  The RO also assigned a separate, 30 percent, 
evaluation for recurrent subluxation of the left knee, 
effective June 22, 2000.  Thereafter, the veteran continued 
his appeal.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14.

The veteran's service-connected left knee disability is 
currently evaluated as 30 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under 
this Code, malunion of the tibia and fibula with slight knee 
or ankle disability warrants a 10 percent evaluation.  A 20 
percent evaluation is warranted if the knee or ankle 
disability is moderate, and a 30 percent evaluation is 
warranted if the knee or ankle disability is marked.  
Nonunion of the tibia and fibula with loose motion, requiring 
a brace, warrants a 40 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

The veteran's service-connected left knee disability is also 
evaluated as 30 percent disabling under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257, which provide that a 10 
percent rating requires slight recurrent subluxation or 
lateral instability, a 20 percent rating requires moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating requires severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257. 

The Rating Schedule also provides that flexion of the leg 
limited to 60 degrees warrants a noncompensable rating, 
flexion limited to 45 degrees warrants a 10 percent rating, 
flexion limited to 30 degrees warrants a 20 percent rating, 
and flexion limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Moreover, 
the Rating Schedule provides that extension limited to 5 
degrees warrants a noncompensable rating, extension limited 
to 10 degrees warrants a 10 percent rating, extension limited 
to 15 degrees warrants a 20 percent rating, extension limited 
to 20 degrees warrants a 30 percent rating, extension limited 
to 30 degrees warrants a 40 percent rating, and extension 
limited to 45 degrees warrants a 50 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 
percent evaluation if it is in flexion between 10 and 20 
degrees or a 50 percent evaluation if it is in flexion 
between 20 and 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256. 

Initially, the Board notes that the veteran should not have 
been awarded separate ratings under the Codes for nonunion 
and recurrent subluxation for his service-connected left knee 
disability because 38 C.F.R. § 4.14 precludes the assignment 
of separate evaluations where symptomatology justifying an 
evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  

Moreover, based on a review of the evidence of record, the 
Board concludes that the veteran is not entitled to an 
increased rating for his service-connected left knee 
disability.  

First, the Board notes that the currently assigned evaluation 
of 30 percent is the maximum allowable evaluation under 
Diagnostic Code 5257. 

Furthermore, the veteran does not have nonunion of the tibia 
or fibula with loose motion.  Thus, the disability does not 
warrant a higher evaluation under Diagnostic Code 5262.

Although limitation of motion is separate and distinct from 
the instability contemplated by both of the assigned 30 
percent evaluations, the veteran is already receiving a 
separate 30 percent evaluation that is prohibited under 
38 C.F.R. § 4.14.  Therefore, the remaining question is 
whether the limitation of motion of the veteran's left knee 
warrants more than the currently assigned separate evaluation 
of 30 percent.  The medical evidence demonstrates that the 
veteran has no limitation of extension.  Therefore, the left 
knee disability does not warrant a compensable rating under 
Diagnostic Code 5261.  Although the veteran has limitation of 
flexion of the knee, 30 percent is the maximum evaluation 
possible under Diagnostic Code 5260 and is also the 
evaluation provided for favorable ankylosis of a knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5256.  The veteran clearly 
retains useful motion of his left knee so a higher rating is 
not warranted under Diagnostic Code 5256.  

The Board has considered whether there is any other basis for 
assigning an increased evaluation for this disability but has 
found none.  Moreover, the Board has considered the benefit 
of the doubt doctrine but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.38 U.S.C.A. § 5107(b); Gilbert. 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to an increased rating for any of the components 
of the veteran's left knee disability is denied.




REMAND

In the December 2003 Remand, the RO was directed, in part, to 
provide the veteran with the required notice with regard to 
his claim for an effective date earlier than June 22, 2000, 
for the award of a compensable rating for residuals of a 
fracture of the left tibial tubercle with osteoarthritic 
changes and chondromalacia.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  This development was not 
fully accomplished.

In its April 2004, letter, the RO informed the veteran of the 
evidence needed to substantiate a claim for an increased 
rating, but did not inform him of the evidence needed to 
substantiate a claim for an earlier effective date the award 
of a compensable rating.

Therefore, on remand, the RO must ensure compliance with the 
notice requirements of the VCAA and the implementing 
regulations.  

Moreover, additional evidence (including a September 1983 VA 
treatment record) was received by the Board in 2005, 
subsequent to the issuance of the supplemental statement of 
the case, which has not been reviewed by the RO.  The Board 
notes that the veteran did not specifically waive RO 
consideration of the additional evidence.  Since 
consideration of this evidence by the RO was not waived, the 
RO must be given the opportunity to review this evidence 
before the Board can enter a decision.  See 38 C.F.R. 
§ 20.1304(c) (effective October 4, 2004).  

The Board regrets any further delay in this matter.  However, 
in light of the aforementioned circumstances, the case is 
hereby REMANDED to the RO via the Appeals Management Center, 
in Washington, D.C., for the following actions: 

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003) for the claim 
for an effective date earlier than June 
22, 2000, for the award of a compensable 
rating for residuals of a fracture of the 
left tibial tubercle with osteoarthritic 
changes and chondromalacia.  The letter 
should include notice that the veteran 
should submit any pertinent evidence in 
his possession and either provide any 
outstanding medical records supportive of 
his claim or provide the RO with the 
identifying information and any 
authorization necessary for the RO to 
obtain such records on his behalf.  The 
letter should also advise the veteran of 
what may be considered a claim or formal 
claim for increase (38 C.F.R. §§ 3.155, 
3.157) and that he should submit or 
identify evidence showing that he 
submitted such a claim prior to June 22, 
2000.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran. 

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence.

4.  Thereafter, the RO should adjudicate 
the veteran's claim for an earlier 
effective date on a de novo basis, 
without regard to any prior decisions on 
this claim.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be provided to the 
veteran.  The veteran should be afforded 
the requisite opportunity to respond 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


